Citation Nr: 1128782	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to an increased rating for service-connected residuals of appendectomy with laparotomy and postoperative adhesions.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision that denied service connection for bilateral hearing loss and tinnitus, and a June 2009 rating decision that denied an increased rating for appendectomy with laparotomy scar, both of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a videoconference hearing in June 2011, and a transcript is of record.  

In April 2011, the Veteran's representative requested advancement on the docket due to the Veteran's advanced age.  As such, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss and an increased rating for service-connected residuals of appendectomy with laparotomy and postoperative adhesions is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence is at least in equipoise as to whether the Veteran's current tinnitus is causally related to in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for service connection for tinnitus, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be awarded for a current disability arising from a disease or injury incurred in, resulting from or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

The Veteran contends that he has tinnitus due to his active military service.  Specifically, the Veteran reported exposure to noise from ammunition, the rifle range, and airplanes.  The Veteran's DD Form 214 confirms that he worked as a combat construction specialist attached to an airborne infantry unit, an occupation consistent with his reports of in-service noise exposure.  In addition, his DD Form 214 shows that he received a Parachute Badge, also consistent with his reports of noise exposure incurred in parachuting from various aircraft.

Service treatment records are without complaints of ear problems, or ringing in his ears.  

VA treatment records dated from April 1989 to February 1996, October 2000 to July 2001, June 2006 to August 2006, and August 2008 to September 2009 are associated with the claims folder.  The records show that the Veteran was variously fit with hearing aids, and advised on effective communication strategies, to include face-to-face contact and avoiding background noise.

The Veteran was afforded a VA audiological examination in November 2006.  The Veteran reported military noise exposure, without hearing protection, to firearms, machine guns, mortars, missile launchers, the firing range, helicopters, heavy artillery, combat explosions, demolitions, aircraft engines, and flight line and construction work.  He reported occupational and recreational noise exposure to carpentry tools, public road work, power tools, including the jack hammer and chainsaw, a lawn mower, farm equipment, a weed eater, and leaf and grass blower.  He explained that he wore hearing protection most of the time.  The Veteran reportedly did not remember the date of onset for his tinnitus, although as will be further discussed below, the Veteran misunderstood what information the examiner was attempting to elicit.  The Veteran explained that he experienced tinnitus constantly, and described it as a ringing sound, with annoying effects on his daily life.  

The examiner noted that the Veteran's whispered voice tests from enlistment and separation examinations revealed a score of 15/15, and reasoned this indicated no significant change in communication ability from entrance to separation, although otherwise the findings did not give information as to the Veteran's hearing thresholds.  The examiner summarized the Veteran's reports that his MOS required him to be exposed to explosions and heavy artillery at least one to two times monthly for training throughout the three years of service. The examiner noted that the Veteran did not offer specific information about the onset of his tinnitus that suggested its relation to service, or any indication of tinnitus in service.  The examiner wrote that the Veteran was unable to remember when or how his tinnitus began.  The examiner observed that the Veteran denied having tinnitus in October 2000; however, the Board notes that this is not supported by the record.  The Veteran's 20-year history of civilian noise exposure, during which time he used cotton for ear protection, included occupations as a barber, construction worker, saw mill worker, and service station garage worker.  As such, the examiner opined that the Veteran's tinnitus was not related to his history of military noise exposure.  

In his February 2007 Notice of Disagreement, the Veteran wrote emphasizing his duty as a combat engineer specializing in demolitions, which is noted to correspond to his MOS as a combat construction specialist.  Believing that the VA examiner had misunderstood the time sequence regarding his work, the Veteran explained that his work as a barber and as a handyman occurred seven years after discharge from service, and each was a part-time position.  In addition, the Veteran clarified that the question regarding the duration of his tinnitus was such that he believed the examiner was asking approximately how long he had the problem, rather than when he first noticed it.  As such, the Veteran assumed the question related to the current severity of his tinnitus rather than when he first became aware of it.  

In May 2008 the Veteran was afforded a hearing with the RO.  At that hearing the Veteran explained that while in service he was exposed at least monthly to explosions or other acoustic trauma.  He indicated that he jumped from propeller-driven aircraft twenty to thirty times, during which he was exposed to the engine noise.  The Veteran reported that he experienced tinnitus immediately following such noise exposure.  It would endure for approximately a week, and eventually dissipate.  

In June 2009 the Veteran emphasized that he had served in demolition with an Air Borne Unit.  In addition, he explained that he jumped from C-119s with T17 parachutes, and was exposed to excessive noise on many occasions.  He reported that he was not allowed to visit the dispensary for insignificant matters, presumably referencing a ringing ear sensation.  The Veteran again reported that ear protection was not provided during exercises.

At his June 2011 Board hearing, the Veteran emphasized that he was exposed to noise as a combat construction specialist and as a paratrooper.  He mentioned noise exposure to ammunition, airplanes, and the rifle range, all without ear protection.  The Veteran reported that as a parachutist he jumped from C-119 and C-124 aircraft, and noise from the propellers caused him to hear ringing in his ears for several days and occasionally a week or longer, following exposure.  The Veteran contended that he experienced ringing in his ears starting in service, and worsening with age.  

In addition to the convincing evidence of significant in-service noise exposure, the record on appeal also includes the Veteran's statements of ringing in his ears since service.  The Board finds that the Veteran's statements in this regard are both competent and credible.  With respect to the question of competency, the Board notes that ringing in the ears is the kind of condition lay testimony is competent to describe.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Additionally, the Board finds that the Veteran's statements of ringing in his ears since service are very credible.  In that regard, the Board observes that the Veteran's statements were consistent, and detailed throughout the course of this appeal.  The Veteran's contentions that he had tinnitus since service were not clear to the VA examiner.  The Veteran wrote explaining that his unclear response regarding the onset of tinnitus reflected the nature of the question asked, and his misunderstanding.  The Veteran subsequently clarified that he experienced ringing in his ears starting in service, and causing problems ever since.  The VA examiner considered the Veteran's post-service noise exposure in civilian occupations; however, the examiner did not discuss the timeline that the Veteran engaged in noisy occupations, and the Veteran has explained that his work as a handyman and barber occurred seven years post-service.  The Veteran also explained that he mostly wore hearing protection while engaging in noisy activities post-service, and that he has experienced tinnitus since service.  Thus, regarding etiology, the Veteran's reported medical history in this case is found to hold more probative weight than the VA examiner's opinion. 

After carefully considering the record, including the Veteran's credible assertions of in-service noise exposure and tinnitus since service, the Board finds that the evidence is at least in equipoise as to the continuity of symptomatology regarding the Veteran's tinnitus.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran, and finds that the evidence of record supports service connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to his active military service.  As noted above, the Veteran reported noise exposure to ammunition, the rifle range, and airplanes.  The Veteran's DD Form 214 confirmed that he was a combat construction specialist attached to an airborne infantry unit, and received a Parachute Badge.  As such, his military occupational duties are consistent with his reports of in-service noise exposure, including parachuting from various aircraft.

Service treatment records show that the Veteran's July 1952 enlistment examination and his June 1955 separation examination each included a whispered voice test of 15/15 bilaterally.  There is no audiogram data, a more sophisticated measure of hearing acuity, during his time in the military.  

VA treatment records show that in the 1990s the Veteran had cerumen cleaned from his ears.  Then, in October 2000, testing showed that the Veteran had moderately severe to severe sensorineural hearing loss in the right ear from 3000 to 8000 Hz, and moderately severe to profound sensorineural hearing loss in the left ear from 2000 to 8000 Hz.  The Veteran was subsequently fit with binaural hearing amplification, and a 2006 functional evaluation showed that his hearing stability was good, without change since 2000.  As noted above, the Veteran was advised to use effective communication strategies, including avoiding background noise, and favoring face-to-face contact.  January 2009 testing showed sloping to severe sensorineural hearing loss from 2000 to 8000 Hz in the right ear, and from 1500 to 8000 Hz in the left ear, and good hearing stability since the 2006 evaluation.  Subsequent hearing aid fitting notes focused on the Veteran's goal to hear his wife, children, minister, telephone and television.  

At his November 2006 VA audiological examination, the Veteran reported military and post-service occupational noise exposure as previously discussed.  The Veteran complained that he was unable to hear when most people talked, and relied on reading lips, which required looking at the speaker.  He described his situations of most difficulty as attempting to hear soft voices, especially at church.  The examiner observed that the Veteran's military records showed whispered voice scores of 15/15 bilaterally at entrance and separation.  

Audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
10
25
50
65
LEFT
10
10
55
90
95

Speech audiometry revealed speech recognition ability of 90 percent in the right ear, and 84 percent in the left ear.  The examiner diagnosed the Veteran as having normal sensitivity from 500 to 2000 Hz, and moderate-to-moderately-severe sensorineural hearing loss at 3000 and 4000 Hz.  The examiner diagnosed the Veteran as having normal sensitivity from 500 to 1500 Hz, and moderate-to-profound sensorineural hearing loss from 2000 to 4000 Hz.  

Noting the Veteran's whispered voice tests, the examiner reasoned there was no significant change in communication ability from entrance to separation, although otherwise the findings did not give information as to the Veteran's hearing thresholds.  The examiner summarized the Veteran's reports that his military occupational specialty required him to be exposed to explosions and heavy artillery at least one to two times monthly for training throughout the three years of service.  The examiner referenced a study by Walden that considered time in service rather than combat history to best predict ratable hearing loss.  The examiner reasoned that the average threshold was not a ratable problem until the Veteran's hearing appointment approximately 20 years post-discharge.  The Veteran's 20-year history of civilian noise exposure, during which time he used cotton for ear protection, included occupations such as a barber, construction worker, saw mill worker, and service station garage worker, was noted.  As such, the examiner opined that the Veteran's hearing loss was not related to his history of military noise exposure.  

As noted above, in his February 2007 Notice of Disagreement, believing that the VA examiner had misunderstood the time sequence regarding his work, the Veteran explained that his work as a barber and as a handyman occurred seven years after discharge from service, and each was a part-time position.  

In the Veteran's May 2008 RO hearing, he explained that he jumped from propeller-driven aircraft twenty to thirty times, during which he was exposed to engine noise.  The Veteran reported that he experienced hearing loss immediately following such noise exposure.  It would endure for approximately a week, and eventually dissipate.  In addition, the Veteran's representative challenged the adequacy of the VA examination, noting that the examiner had relied on the whispered voice tests in service, as well as a dated study from Walden.  The representative suggested that the medical community currently accepted that acoustic trauma could lead to hearing loss regardless of the actual time spent in service.  In addition, the Veteran indicated that in the 1980s he received private treatment for his hearing loss from Beltone; however, the Board observes that Beltone's August 2008 response indicated that they did not have any records pertaining to the Veteran.  

In June 2009 the Veteran wrote that he had served in demolition with an Air Borne Unit.  In addition, he explained that he jumped from C-119s with T17 parachutes, and as such was exposed to excessive noise on many occasions.

In his June 2011 Board hearing the Veteran indicated that he was embarrassed by his need to ask others to repeat themselves.  The Veteran indicated that he sought a hearing test for the first time in the 1970s at the VA in Houston.  He said that while he was working for a country club in the 1980s, he was unable to hear the telephone ringing, and so he went to Beltone Hearing for hearing aids in approximately 1985.  The hearing aids were reportedly replaced by VA in the 1990s.  The Veteran implied that he did not feel comfortable reporting hearing problems due to the racial tensions, presumably from his service period until he sought treatment in the early 1970s.  The Veteran described that his hearing loss affected his daily activities in that he had to request that people repeat themselves, and he had difficulty understanding others, which embarrassed him when in public.  The representative clarified that the Veteran had expressed difficulty in listening to parishioners and hearing their concerns.  

The Board finds the lay statements credible regarding the Veteran's bilateral hearing loss experienced since service.  The Board observes that following his 2006 VA examination, the Veteran emphasized the noise exposure that he was exposed to as a result of his parachuting duties, and the resulting immediate hearing difficulties that he experienced.  Although the VA examiner listed helicopters as a reported source of noise exposure, the Veteran's subsequent explanations regarding the course of his parachuting duties, and the immediate aftermath during which he would experience hearing loss for up to a week at a time provide a more complete history that would be beneficial to the VA examiner in making a decision regarding etiology.  As such, another VA examination would be of assistance to the Board and should be provided.  The examiner should address the nature, extent, and etiology of the Veteran's bilateral hearing loss in light of the Veteran's credible assertions regarding in-service noise exposure, and hearing difficulty since service.  See 38 C.F.R. § 3.159.

Appendectomy with Laparotomy and Postoperative Adhesions

The Veteran's residuals of appendectomy with laparotomy and postoperative adhesions are currently rated as 10 percent disabling; however, he contends that the rating should be increased.  

Under Diagnostic Code 7301, a 10 percent rating is warranted for moderate adhesions with pulling pain on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea), or abdominal distension; a 30 percent rating is warranted for moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain; and a 50 percent rating is warranted for severe adhesions with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

The Veteran was given an April 2009 VA examination for his appendectomy with laparotomy and postoperative adhesions.  Regarding his intestinal condition, the Veteran reported that he had chronic constipation.  At that time, the Veteran reported that he did not experience nausea and vomiting, diarrhea, or alternating diarrhea and constipation.  The Veteran indicated that he had abdominal pain located in the middle of his abdomen, occurring one to two thirds of the year, and characterized by cramps.  These symptoms occurred intermittently, as often as twice weekly, lasting approximately one hour each time.  The Veteran suggested that he had experienced 100 such flare-ups during the previous year, which inhibited his ability to perform daily functions.  The Veteran was not receiving treatment for his problem.  Functionally, the Veteran described needing to clean often in order to prevent an odor.  

Examination of the skin showed a level scar at the abdomen measuring 24 by .5 centimeters, without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or hyperpigmentation, abnormal texture or limited motion.  Examination of the abdomen was noted to reveal mild tenderness on palpation.  The examiner then wrote that there were no findings of liver enlargement, distension of the superficial veins, striae on the abdominal wall, tenderness on palpation, ostomy, ascites, splenomegaly or aortic aneurysm, or intestinal fistula.  Rectal examination findings were normal, without hemorrhoids, fissures, or masses.  The diagnoses were appendectomy with laparotomy for postoperative adhesions, with the scar to the abdomen.  The intestine did not cause significant anemia, and there were no findings of malnutrition.  There was a diagnosis for an abdominal scar due to surgery.  The appendectomy did not effect the Veteran's usual occupation; however, abdominal pain affected his daily activities.  

Then, in his March 2009 Substantive Appeal the Veteran not only mentioned that his disability had worsened, but provided details to include constipation with the additional symptom of nausea.  He indicated that he had struggled with constipation, for which he took stool softeners, for years.  He also wrote that he was nauseated quite frequently.

At his June 2011 hearing the Veteran contended that he had constipation difficulties from his appendectomy with laparotomy scars, and that he had difficulty wearing belts due to his scar.  

Subsequent credible contentions since the Veteran's April 2009 examination show that the Veteran's symptoms appear to have increased in severity including chronic constipation and nausea, and it is also unclear whether there is a partial obstruction.  The Board observes that the examiner did not indicate whether the adhesions of the peritoneum were accompanied by partial obstruction manifested by delayed motility of a barium meal, or explain why such testing would not be necessary.  

Further, it is unclear whether the Veteran's abdomen was tender on palpation, as the examiner's remarks were internally inconsistent.  Also, in light of the examiner's diagnosis of an abdominal scar due to surgery, which is in addition to the adhesions to the peritoneum, it is unclear whether the above-noted reference to tenderness on palpation was in relation to the scar or to the abdomen.  As such, considering Diagnostic Code 7804 for a painful scar it is unclear whether the Veteran's complaints regarding his bothersome scar are separate and distinct, or part and parcel of the underlying adhesions of the peritoneum.  As such, the examiner should distinguish the symptoms from the adhesions of the peritoneum and the abdominal scar.  

As such, the Board finds that another VA examination is necessary to ensure that the Veteran's service-connected appendectomy with laparotomy and postoperative adhesions, also with an abdominal scar is appropriately evaluated.  38 C.F.R. § 3.159(c)(4); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded another VA audiological examination.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should specifically accept as true the Veteran's statements regarding in-service noise exposure and that he has experienced hearing difficulty since service.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  The examiner should provide a discussion of the Veteran's in-service noise exposure, including parachuting from various aircraft.  The examiner should provide an opinion as to whether it is at least as likely as not that any current bilateral hearing loss is related to service.  A rationale should be provided for any opinion.  

2.  The Veteran should be afforded a VA examination for the purposes of clarifying the severity of his service-connected residuals of appendectomy with laparotomy and postoperative adhesions, and abdominal scar.  The claims folder must be provided to the examiner for review in connection with the examination.  The examination must include appropriate testing.  The examiner should comment on whether barium testing to evaluate partial obstruction is needed.  After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service-connected appendectomy with laparotomy and postoperative adhesions, and abdominal scar on his occupational functioning and daily activities.  In addition, the examiner should identify the abdominal scar symptoms and indicate whether they are separate and distinct, or part and parcel of, the underlying internal adhesions.  

3.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


